                                                                                                                      -
                                                                                                                           .., _, ___ I
                                                                                                                           -;•-'O.·t-"''""~




                                                                                                                                      I
                                                                        I r:; (' ·1·.-,)i .(. ')I'\:
                                                                     F.,,,L                          I{ ..\ l l \r'
                                                                                              •.,«,,~l.1~
                                                                                                                      }; l r };' [)
                                                                                                                          .1.1.



UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                        -- - ---- --:2T _ ---_r- -----
-----------------------------------------------------------X
                                                                     DATE f 'lLf.:i):                ~-'•3toi0;>.-0
DA YID JONES,
                                   Plaintiff,                           18   CIVIL 11995 (ALC)

                 -v-                                                          JUDGMENT

ANDREW SAUL,
Commissioner of Social Security,
                            Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated March 13, 2020, that the decision of the Commissioner of Social

Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings.


Dated: New York, New York
       March 13, 2020

                                                                     RUBY J. KRAJICK

                                                                         Clerk of Court
                                                               BY:

                                                                     ~F
